internal_revenue_service number info release date index number ----------------------------- ---------------------- ----------------------- ------------------------------- - in re - - department of the treasury washington dc person to contact ----------- - telephone number --------------------- refer reply to cc psi b07 - genin-157925-03 date date dear ------------ this is in response to your letter dated date on behalf of --------------- -- ----- in which you seek to defer and amortize research_and_experimental_expenditures r e expenditures relating to the development of a new drug vasotrophintm under sec_174 of the internal_revenue_code the following information is provided to you pursuant to sec_2 of revproc_2003_1 2003_1_irb_1 date this information_letter is advisory only and has no binding effect on the internal_revenue_service irs sec_174 provides that a taxpayer may elect to treat r e expenditures as expenses not chargeable to capital_account expenditures to which the election applies are allowed as a deduction the taxpayer may elect his method without the consent of the secretary for the taxpayer’s first taxable_year in which r e expenditures are paid_or_incurred if the taxpayer elects this method the method will apply to all r e expenditures paid_or_incurred by the taxpayer for the tax_year and must be adhered to for all subsequent years unless with permission of the secretary a change is authorized with respect to all or part of such r e expenditures the statute also provides that a taxpayer may adopt this method at any time with the consent of the secretary sec_174 provides that a taxpayer may elect under regulations to amortize treat as deferred expenses r e expenditures over a period of not less than months the taxpayer may elect this method without the consent of the secretary for the taxpayer’s first taxable_year in which r e expenditures are paid_or_incurred if the taxpayer elects this method the method and the period selected must be adhered to for the tax_year of the election and all subsequent years unless with the approval of the secretary a change is authorized with respect to part or all of such r e expenditures the election under sec_174 will not apply to any expenditure paid_or_incurred in a tax_year before the year for which the election is made sec_1_174-1 of the income_tax regulations provides that if the taxpayer does not elect to expense under sec_174 or defer and amortize expenses under sec_174 for the first taxable_year in which r e expenditures are paid_or_incurred then r e expenditures must be charged to capital_account sec_1_174-1 also clarifies that r e expenditures to which sec_174 applies may relate to a general research program or to a particular project sec_1_174-4 of the regulations provides rules for making the election to defer and amortize r e expenditures under sec_174 and for requesting permission to change to or from that method in summary with the exception of an initial election to defer and amortize r e expenditures in the first year they are paid_or_incurred all changes require the permission of the commissioner and all changes are effective for the tax_year of the change and must be adhered to for all subsequent years a taxpayer who does not elect to defer and amortize r e expenditures in the first year in which r e expenditures are paid_or_incurred may only adopt the deferral method with permission a taxpayer may not adopt or change a method for any expenditure made prior to the year for which the adoption or change is requested and may not utilize in the same tax_year more than one method for any particular project in revproc_2002_9 2002_3_irb_327 the irs provides procedures under which a taxpayer may obtain the automatic consent of the commissioner to change certain methods_of_accounting including procedures for taxpayers to obtain automatic consent to change their treatment of r e expenditures see section of revproc_2002_9 and sec_2a of the appendix to revproc_2002_9 we have enclosed a copy of revproc_2002_9 for your information this letter should not be regarded as a private_letter_ruling nor relied upon as such if you have any questions you may contact --------------------------------------------- enclosure leslie finlow chief branch office of associate chief_counsel passthroughs special industries sincerely
